Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-19, 23, 24 is/are rejected under 35 U.S.C. 103 as being obvious over  Pforte et al, U.S. Patent Application Publication No. 2015/0273757 in view of Lyons, U.S. Patent Application Publication No. 2010/0121475.
Pforte discloses a composite molded material comprising a metal foil layer which can have a shape other than planar, see paragraph 0047-0049,  to which is applied a material such as thermoplastic material or a fiber reinforced material.  The material can be applied on one or both sides of the foil.  Therefore, the foil layer can be either internal to the structure or form an external surface.  See paragraphs, 0010, 0038-0042.   The foil layer can be a composite layer which comprises a metal layer and an additional layer or layers.  See paragraphs 0028-0038.  The material can be applied by additive manufacturing.  Since the metal foil layer, which corresponds to the claimed inclusion, can be non-planar and since the added materials conform the shape of the foil layer, they meet the limitations of the first and/or second internal contour being non-planar and the first and/or second surface of the inclusion conforming to the first and/or second internal contour as set forth in claim 1.  
With regard to the particular shape of the interface between the additively manufactured substrate and the inclusion, since Pforte teaches that the inclusion which can be a metal foil and which can comprise additional layers can be either planar or non-planar, it would have been obvious to have selected the particular shape of the inclusion and thus of the interface depending on the final intended use of the product.
Since the material forms a single piece when finished, it is considered to be unitary.  The same material can be used to make the first and second portions of material which are added.  See paragraphs 0080-0081.  
Pforte discloses an additively manufactured structure as set forth above.
Pforte does not specifically disclose the structure may comprise a cavity as claimed.
However, Lyons discloses that a co-molded part comprising an insert and an additively manufactured portion can be formed so as to have a cavity including a channel which extends to the surface.  See figure 8 and paragraph 0030.   It further would have been obvious to have formed the cavity so that it was sealed, depending on the structure desired in the final product.  Further, the fact that the inclusion is present in Pforte means that there is a cavity or space in the first and second regions, since the inclusion rather than the materials making up the first and second regions is present in that area.  

Pforte does not necessarily disclose that that the inclusion member is formatively manufactured or subtractively manufacture.  However, since the instant claims are product claims, and Pforte appears to disclose the same structure, the burden is shifted to Applicant to show that any process differences result in an unobvious difference between the claimed invention and the prior art product.
Claims 4, 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Pforte, U.S. Patent Application Publication No. 2015/0273757 in view of Lyons, U.S. Patent Application Publication No. 2010/0121475 and further in view of Bickel et al, U.S. Patent No. 8,565,909   Pforte discloses an additively manufactured structure as set forth above.  Pforte discloses the materials can be the same so it is reasonable to expect that they would be isotropic as set forth above.  Pforte does not disclose that the material has anisotropic properties.
However, Bickel discloses that in constructing an additively manufactured structure, that the consumable material and the desired characteristics in the final article can be analyzed in order to provide a structure having the desired properties, such as isotropic properties or 
The previous action incorrectly indicated allowability for claims 1-19, 22-24 by checking the wrong box on the office action summary.  This will be corrected in this action.  Further, it is noted that claim 22 depends from withdrawn claim 20 and thus should be grouped with the withdrawn claims.  Claim 24 is addressed in the rejection above.  Because of these errors, this action is not made final so that the record is clear and Applicant has ample opportunity to respond to the rejections.  
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. Applicant argues that Lyons does not show a cavity having a non-planar surface in an additively manufactured substrate.
However, Lyons teaches a comolded part with a cavity, See paragraph 0030 as well as figure 4 which shows the presence of the cavity.   
Applicant also argues that even if Lyons did teach a cavity, that the statement that Pforte that there is a cavity in the first and second regions in the sense that there is another material there and that therefore the material of the first and second regions is not present where the inclusion is present teaches away from including a cavity.  However, Pforte is silent as to cavities and therefore cannot contain a teaching away from a cavity.  The statement merely notes that there is a space in the structure of Pforte where the first and second materials are not present, although the space is filled with the inclusion.  The person of 
Applicant argues that the action does not address the step –wise contour limitation in claim 15. The limitation is addressed above.
With regard to claim 12, the Pforte reference, as set forth above, discloses a foil, (a metal member), which can be partly embedded and partly exposed.  Therefore claim 12 is properly rejected above and in the previous action.
Similarly, as set forth above and in the previous action, the inclusion can include a foil member and one or more additional layers.  Thus claim 13 is properly rejected above and in the previous action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789